IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


CONSTANTINE POLITES,                             : No. 63 EM 2020
                                                 :
                    Petitioner                   :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
CITY OF PHILADELPHIA LAW                         :
DEPARTMENT,                                      :
                                                 :
                    Respondent                   :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of October, 2020, the “Petition for Extraordinary

Jurisdiction under 42 Pa.C.S. §726” is DENIED.